Citation Nr: 0604548	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic prostatitis.

2.  Entitlement to an increased (compensable) rating for 
duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from November 1961 to 
January 1982.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 2001, by the Montgomery, Alabama, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
compensable evaluations for chronic prostatitis and duodenal 
ulcer.  

A hearing was held at the RO before a local hearing officer 
in July 2002.  A transcript of the hearing is of record.  

The Board remanded the case to the RO, in April 2004, via the 
Appeals Management Center (AMC), for further procedural and 
evidentiary development.  The case has been returned to the 
Board for continuation of appellate review.  

A report from a private treatment provider, originally 
received at the RO in March 2004, relates that the veteran 
was under care for disorders that are not the subjects of 
this appeal.  That report was received at the Board in 
January 2006, after the RO had recertified the veteran's 
claims file to the Board for completion of appellate review.  
Since the document is not pertinent to the disposition of the 
issues on appeal, the Board is not going to solicit a waiver 
of initial RO consideration of that evidence.  38 C.F.R. 
§ 20.1304(c) (2005).


FINDINGS OF FACT

1.  Chronic prostatitis is manifested by, at most, a pattern 
of urinary frequency involving a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  

2.  Duodenal ulcer disease is asymptomatic.  

CONCLUSIONS OF LAW

1.  A 20 percent rating for chronic prostatitis is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a and 
§ 4.115b, Diagnostic Code 7527 (2005).

2.  A compensable rating for duodenal ulcer disease is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.31 
and § 4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2004 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in February 2001.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
July 2004, which was after the RO's February 2001 decision 
initially denying higher ratings for chronic prostatitis and 
duodenal ulcer disease.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  The veteran was accorded an examination 
for disability evaluation purposes.  The Board finds that VA 
has secured all available evidence and conducted all 
appropriate development.  Hence, the Board finds that VA has 
fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Prostate gland injuries, infections, hypertrophy and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

Voiding dysfunction:  Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:  

A 60 percent rating is warranted for voiding dysfunction 
requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day.

A 40 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials that must 
be changed 2 to 4 times per day.  

A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must 
be changed less than 2 times per day.  

Urinary frequency:  

A 40 percent rating is warranted for daytime voiding 
interval less than one hour, or; awakening to void five 
or more times per night.

A 20 percent rating is warranted for daytime voiding 
interval between one and two hours, or; awakening to 
void three to four times per night.  

A 10 percent rating is warranted for daytime voiding 
interval between two and three hours, or awakening to 
void two times per night.  

Urinary tract infection:  

Poor renal function:  Rate as renal dysfunction.

A 30 percent rating is warranted where there is 
recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  

A 10 percent rating is warranted where there is long-
term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management 

Duodenal ulcer disease is rated as follows under 38 C.F.R 
§ 4.114, Diagnostic Code 7305:

A 60 percent rating is warranted for duodenal ulcer, 
severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  

A 40 percent rating is warranted for duodenal ulcer, 
moderately severe, less than severe but with impairment 
of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  

A 20 percent rating is warranted for duodenal ulcer, 
moderate; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  

A 10 percent rating is warranted for duodenal ulcer, 
mild; with recurring symptoms once or twice yearly.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

Service medical records disclose that the veteran was treated 
for recurrent episodes of prostatitis.  Boggyness and 
tenderness of the prostate was detected on examination.  As 
well, there were also complaints of nausea, vomiting, 
diarrhea, epigastric burning pain and stomach cramping.  
These symptoms were variously attributed to duodenal ulcer 
disease or gastroenteritis.  Duodenal ulcer disease was 
demonstrated on upper gastrointestinal x-ray examination.  

At his personal hearing in July 2002, the veteran testified 
that his service-connected prostatitis caused him pain during 
flare-ups.  He reported having flare-ups approximately 6 
times per year; he noted that the flare-ups caused him to 
miss work 2 to 3 days per year.  The veteran also testified 
that he must stay in bed up to 20 hours because of the pain 
from the flare-ups of prostatitis.

At his personal hearing in July 2002, the veteran the veteran 
reported an increase in indigestion over the past year.  He 
also related having ongoing problems with acid reflux; he 
indicated that he has been on a strict diet for several years 
because of his ulcer.  He also reported occasional flare-ups 
of duodenal ulcer, which require the use of antacids.  He 
stated that he used over-the-counter medications in an 
attempt to reduce sensations of reflux.

The veteran was afforded a VA genitourinary examination in 
October 2004.  The examiner reported claims file review.  He 
referenced the veteran's history of inflammation of the 
prostate, that despite medication, remained symptomatic.  The 
veteran continued to experience frequency of urination of 
about one to one and one-half hours during the daytime and 
two to three times during the night.  He denied urinary 
stream problems.  He indicated occasional dysuria and 
mentioned hesitancy.  He described some dribbling, but denied 
the need to use urinary pads.  

The examiner referenced a VA examination in December 2000 at 
which time the veteran related a history of flare-ups, over 
the years, involving inflammation of the prostate.  The 
veteran indicated he was on maintenance therapy with Bactrim.  
It was noted that the August 2002 VA examination showed the 
prostate to be tender and boggy, with 1+ enlargement.  On 
current examination in October 2004, the prostate was 
slightly enlarged and moderately tender.  

The diagnoses were chronic prostatitis and mild prostatic 
hypertrophy.  The veteran had irritative and obstructive 
symptoms secondary to these diagnosed conditions.  In the 
examiner's opinion, the veteran's voiding problems, urinary 
frequency, nocturia, obstructive urinary symptoms, and 
prostate tenderness were all secondary to service-connected 
chronic prostatitis and prostatic hypertrophy.  The severity 
of the condition was estimated to be moderate.  

A VA gastrointestinal examination was performed in October 
2004.  The examiner referenced the veteran's history of 
indigestion and burning sensation in the stomach, as well as 
heartburn, with symptoms reportedly present since 1971.  He 
had taken antacids and medications for ulcer disease over the 
years.  He remarked that stomach symptoms were not well-
controlled, despite the use of Prilosec.  He reported 
experiencing nausea, as well as heartburn (pyrosis), 
described as a burning sensation in the stomach that radiated 
up to the throat.  He denied vomiting or hematemesis.  He 
also described diarrhea at times and occasional constipation 
and occasional abdominal distension.  He denied weight gain 
or loss.  The examiner indicated that mild anemia was 
present, as evidenced by current laboratory findings.  Mild 
epigastric tenderness was elicited on physical examination.  

The examiner mentioned that upper gastrointestinal x-ray 
series, performed in 2001 and 2002, had been normal.  An 
upper gastrointestinal x-ray series in October 2004 showed 
that the esophagus appeared distensible.  There was a small 
hiatal hernia without reflux.  The stomach, duodenum and the 
rest of the visualized small bowel were unremarkable, and the 
assessment was normal examination, except for a small hiatal 
hernia without reflux.  According to the examiner, the 
veteran's symptoms were related to gastroesophageal reflux 
disease (GERD) and were moderate in degree.  

The veteran presented at a VA clinic in January 2005 for 
evaluation of low back pain.  In providing a medical history 
with respect to low back pain, he denied abdominal pain, 
bowel or bladder complaints, or incontinence, nausea or 
vomiting.  He reported experiencing some occasional belching.  

With respect to chronic prostatitis, the October 2004 VA 
examiner related the veteran's history of his prostate 
problems.  The symptoms described support evaluation of 
chronic prostatitis, most appropriately, on the basis of 
urinary frequency.  The pattern of daytime and nocturnal 
voiding frequency described is consistent with the criteria 
for assignment of a 20 percent rating for chronic 
prostatitis.  As well, the subjective account of urinary 
frequency appears consistent with recent clinical findings 
indicating continued tenderness, boggyness and slight 
enlargement.  

At the same time, however, the frequency of daytime or 
nocturnal voiding, sufficient to support assignment of a yet 
higher rating of 40 percent for chronic prostatitis, is not 
demonstrated.  In assigning a 20 percent evaluation for the 
veteran's chronic prostatitis, the Board has been mindful of 
the doctrine of the benefit of the doubt.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

With respect to service-connected duodenal disease, the 
October 2004 VA examiner found that the current 
gastrointestinal symptoms are attributable to GERD, a 
condition for which service connection is not in effect.  The 
examiner indicated that the veteran's duodenal ulcer disease, 
by itself, is asymptomatic.

In order to be entitled to at a compensable rating for 
duodenal ulcer disease, the condition must be at least mildly 
symptomatic.  This has not been demonstrated.  In determining 
that a compensable rating for duodenal ulcer disease is not 
warranted, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany, supra.


ORDER

A 20 percent rating for chronic prostatitis is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.  

An increased rating for duodenal ulcer disease is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


